Case 4:21-mj-00269-N/A-BGM Document 1 Filed 05/19/21 Page 1 of 2




                                          21-00269MJ
            Case 4:21-mj-00269-N/A-BGM Document 1 Filed 05/19/21 Page 2 of 2
                                                                 21-00269MJ

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED CONTINUED:


On May 15, 2021, QUEZADA told the UCE that he would deliver the methamphetamine and firearms to the UCE
in Tucson on May 18, 2021. QUEZADA told the UCE that he had not yet received the “merchandise” from the
“Big Guy” yet, but would tell him that the UCE wanted the merchandise wrapped up.

On May 18, 2021, JIMENEZ told the UCE that because he could not reach QUEZADA, JIMENEZ would deliver
the methamphetamine to the UCE. JIMENEZ and GASTELUM met the UCE in Tucson, Arizona. JIMENEZ and
GASTELUM were in separate vehicles. GASTELUM provided the UCE with approximately 5.7 kilograms of
methamphetamine that was stored and transported in GASTELUM’s vehicle. The UCE provided JIMENEZ with
approximately $20,000.

Post-Miranda, JIMENEZ admitted his involvement in coordinating the narcotics transaction with the UCE.
JIMENEZ stated that GASTELUM contacted a third individual, who provided the methamphetamine to
GASTELUM.

JIMENEZ, QUEZADA, and GASTELLUM were identified by their respective Arizona drivers’ licenses.
